Opinion filed September 4, 2008 











 








 




Opinion filed September 4,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00032-CR
                                                    __________
 
                                    ROBERT LEE WELCH, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 252nd District Court
                                                       Jefferson
County, Texas
                                                    Trial
Court Cause No. 89328
 

 
                                             M
E M O R A N D U M   O P I N I O N
This
is an appeal from a judgment adjudicating guilt.  Robert Lee Welch originally
entered a plea of guilty to the offense of sexual assault of a child.  Pursuant
to the plea bargain agreement, the trial court deferred the adjudication of
appellant=s guilt,
placed him on community supervision for ten years, and assessed a $1,000 fine. 
At the hearing on the State=s
motion to adjudicate, appellant entered pleas of true to the allegations that
he violated the terms and conditions of his community supervision.  The trial
court found the allegations to be true, revoked appellant=s community supervision,
adjudicated his guilt, and assessed  his punishment at confinement for fifteen
years.  We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 
(Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  A plea of true alone is
sufficient to support the trial court=s
determination to revoke.  Moses v. State, 590 S.W.2d 469 (Tex. Crim.
App. 1979); Cole v. State, 578 S.W.2d 127, 128 (Tex .Crim. App. 1979). 
We note that counsel has the responsibility to advise appellant that he may
file a petition for discretionary review by the Texas Court of Criminal
Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). 
Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The
motion to withdraw is granted, and the judgment is affirmed.
 
PER CURIAM 
 
September 4,
2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.